Case 5:17-cv-02514-JGB-SHK Document 331-6 Filed 09/30/20 Page 1 of 5 Page ID
                                 #:6663




                       EXHIBIT D
                                                     Case 5:17-cv-02514-JGB-SHKNovoa
                                                                                   Document           331-6 Filed 09/30/20 Page 2 of 5 Page ID
                                                                                     v. GEO Group, 5:17-cv-02514-JBG-SHKx
                                                                                                  #:6664
                                                                              GEO's Revised Privilege Log - Production Volume 14


                         Responsiveness
                           of Withheld      Document          Family                                   Author /                                                        Subject / File     Scope of
        Bates               Document          Type          Relationship   MasterDate    Custodian      Sender         Recipients                Persons Copied           Name            Privilege   Privilege Type                             Description
Documents redacted at ICE's request
                                                                                                                                                                    RE: Adelanto
                                                                                                                                                                    Detention Facility
GEO-Novoa_00035250                                                                                                                                                  Medical Focus                     Redacted
to GEO-                                   Email                                         Enterprise                                                                  Review - ERO-                     Deliberative
Novoa_00035252          Responsive        communication P                  11/15/12     Vault        James Black    Cheryl Nelson                                   IGSA-11-0003         Redacted     Materials        Email contains information protected as deliberative material.
                                                                                                                                                                    RE_ Adelanto
                                                                                                     Timothy                                                        Detention Facility
                                                                                                     Robbins                                                        Medical Focus
GEO-Novoa_00035253                                                                                   <timothy.s.rob                                                 Review - ERO-                     Redacted
to GEO-                                   Email                                         Enterprise   bins@ice.dhs.g                   David A. Marin                IGSA-11-                          Deliberative
Novoa_00035255          Responsive        communication P                  11/15/12     Vault        ov>            James Black       <david.a.marin@ice.dhs.gov>   0003.msg             Redacted     Materials        Email contains information protected as deliberative material.
                                                                                                                                                                    RE_ Adelanto
                                                                                                                    Timothy S.                                      Detention Facility
                                                                                                                    Robbins                                         Medical Focus
GEO-Novoa_00035256                                                                                                  <timothy.s.rob                                  Review - ERO-                     Redacted
to GEO-                                   Email                                         Enterprise                  bins@ice.dhs.g David A. Marin                   IGSA-11-                          Deliberative
Novoa_00035257          Responsive        communication P                  11/15/12     Vault        James Black    ov>            <david.a.marin@ice.dhs.gov>      0003.msg             Redacted     Materials        Email contains information protected as deliberative material.
                                                                                                                                                                    FW_ Adelanto
                                                                                                                                                                    Detention Facility
                                                                                                                                                                    Medical Focus
GEO-Novoa_00035258                                                                                                                                                  Review - ERO-                     Redacted
to GEO-                                   Email                                         Enterprise                  Cheryl Nelson;                                  IGSA-11-                          Deliberative
Novoa_00035260          Responsive        communication P                  11/15/12     Vault        James Black    Jeffrey Wrigley                                 0003.msg             Redacted     Materials        Email contains information protected as deliberative material.
                                                                                                                                                                                                      Redacted
                                                                                                                                                                                                      Deliberative
GEO-Novoa_00035261                                                                                                                                                  Adelanto -                        Materials; Law
to GEO-                                                                                 Enterprise                                                                  Pomplun Respose -                 Enforcement      Document contains information protected as deliberative material
Novoa_00035278          Responsive        Document      A                  11/15/12     Vault                                                                       IHSC Review.pdf Redacted          Sensitive        and as law enforcement sentitive
                                                                                                                                                                    FW_ Adelanto
                                                                                                                    Daniel A.                                       Detention Facility
                                                                                                                    Pomplun                                         Medical Focus
GEO-Novoa_00035279                                                                                                  <daniel.a.pomp                                  Review - ERO-                     Redacted
to GEO-                                   Email                                         Enterprise                  lun@ice.dhs.go                                  IGSA-11-                          Deliberative
Novoa_00035281          Responsive        communication P                  11/15/12     Vault        James Black    v>                                              0003.msg             Redacted     Materials        Email contains information protected as deliberative material.
                                                                                                                                                                    RE_ Adelanto
                                                                                                                    Daniel A.                                       Detention Facility
                                                                                                                    Pomplun                                         Medical Focus
GEO-Novoa_00035282                                                                                                  <daniel.a.pomp Matt Holm; David A. Marin        Review - ERO-                     Redacted
to GEO-                                   Email                                         Enterprise                  lun@ice.dhs.go <david.a.marin@ice.dhs.gov>;     IGSA-11-                          Deliberative
Novoa_00035283          Responsive        communication P                  11/15/12     Vault        James Black    v>             jhart@ci.adelanto.ca.us          0003.msg             Redacted     Materials        Email contains information protected as deliberative material.
                                                                                                                                                                                                      Redacted
                                                                                                                                                                                                      Deliberative
GEO-Novoa_00035284                                                                                                                                                  Adelanto -                        Materials; Law
to GEO-                                                                                 Enterprise                                                                  Pomplun Respose -                 Enforcement      Document contains information protected as deliberative material
Novoa_00035301          Responsive        Document      A                  11/15/12     Vault                                                                       IHSC Review.pdf Redacted          Sensitive        and as law enforcement sentitive
                                                                                                                                                                    RE_ Adelanto
                                                                                                                                                                    Detention Facility
                                                                                                                                                                    Medical Focus
GEO-Novoa_00035302                                                                                                                                                  Review - ERO-                     Redacted
to GEO-                                   Email                                         Enterprise                                                                  IGSA-11-                          Deliberative
Novoa_00035304          Responsive        communication P                  11/15/12     Vault        Jeffrey Wrigley James Black                                    0003.msg             Redacted     Materials        Email contains information protected as deliberative material.
                                                                                                                                                                    RE_ Adelanto
                                                                                                                    Daniel A.                                       Detention Facility
                                                                                                                    Pomplun                                         Medical Focus
GEO-Novoa_00035305                                                                                                  <daniel.a.pomp                                  Review - ERO-                     Redacted
to GEO-                                   Email                                         Enterprise                  lun@ice.dhs.go                                  IGSA-11-                          Deliberative
Novoa_00035308          Responsive        communication P                  11/16/12     Vault        Matt Holm      v>                                              0003.msg             Redacted     Materials        Email contains information protected as deliberative material.




                                                                                                                                             1 of 4
                                             Case 5:17-cv-02514-JGB-SHKNovoa
                                                                           Document           331-6 Filed 09/30/20 Page 3 of 5 Page ID
                                                                             v. GEO Group, 5:17-cv-02514-JBG-SHKx
                                                                                          #:6665
                                                                      GEO's Revised Privilege Log - Production Volume 14


                                                                                                                                                   RE_ Adelanto
                                                                                               Daniel A.                                           Detention Facility
                                                                                               Pomplun                                             Medical Focus
GEO-Novoa_00035309                                                                             <daniel.a.pomp                                      Review - ERO-                   Redacted
to GEO-                           Email                           Enterprise                   lun@ice.dhs.go                                      IGSA-11-                        Deliberative
Novoa_00035311       Responsive   communication P      11/16/12   Vault        Matt Holm       v>                                                  0003.msg             Redacted   Materials        Email contains information protected as deliberative material.
                                                                                                                                                   RE_ Adelanto
                                                                               Daniel A.                                                           Detention Facility
                                                                               Pomplun                                                             Medical Focus
GEO-Novoa_00035312                                                             <daniel.a.pomp                   Matt Holm; David A. Marin          Review - ERO-                   Redacted
to GEO-                           Email                           Enterprise   lun@ice.dhs.go                   <david.a.marin@ice.dhs.gov>;       IGSA-11-                        Deliberative
Novoa_00035314       Responsive   communication P      11/16/12   Vault        v>             James Black       jhart@ci.adelanto.ca.us            0003.msg             Redacted   Materials        Email contains information protected as deliberative material.
                                                                                                                                                   RE_ Adelanto
                                                                                               Daniel A.                                           Detention Facility
                                                                                               Pomplun                                             Medical Focus
GEO-Novoa_00036735                                                                             <daniel.a.pomp                                      Review - ERO-                   Redacted
to GEO-                           Email                           Enterprise                   lun@ice.dhs.go                                      IGSA-11-                        Deliberative
Novoa_00036736       Responsive   communication P      11/1/12    Vault        Ruben Cortina   v>                                                  0003.msg             Redacted   Materials        Email contains information protected as deliberative material.

GEO-Novoa_00036840                                                                                                                                                                 Redacted
to GEO-                                                           Enterprise                                                                       City of Adelanto -              Deliberative
Novoa_00037128       Responsive   Document      A      9/10/10    Vault                                                                            Proposal.pdf         Redacted   Materials        Document is a draft and contains redlines
                                                                                                                                                   RE_ Adelanto
                                                                                               Daniel A.                                           Detention Facility
                                                                                               Pomplun                                             Medical Focus
GEO-Novoa_00036674                                                                             <daniel.a.pomp                                      Review - ERO-                   Redacted
to GEO-                           Email                           Enterprise                   lun@ice.dhs.go                                      IGSA-11-                        Deliberative
Novoa_00036675       Responsive   communication P      10/31/12   Vault        James Black     v>                                                  0003.msg             Redacted   Materials        Email contains information protected as deliberative material.
                                                                                                                                                   Fwd_ Adelanto
                                                                                                                                                   Detention Facility
                                                                                                                                                   Medical Focus
GEO-Novoa_00036676                                                                                                                                 Review - ERO-                   Redacted
to GEO-                           Email                           Enterprise                                                                       IGSA-11-                        Deliberative
Novoa_00036679       Responsive   communication P      10/31/12   Vault        James Black     Cheryl Nelson    Jeffrey Wrigley; Matt Holm         0003.msg             Redacted   Materials        Email contains information protected as deliberative material.
                                                                                                                                                                                   Redacted
                                                                                                                                                   AdelantoDetention               Deliberative
GEO-Novoa_00036680                                                                                                                                 FacilityFocusRevie              Materials; Law
to GEO-                                                           Enterprise                                                                       w10 24                          Enforcement      Draft document containing deliberative materials that are also
Novoa_00036693       Responsive   Document      A      10/31/12   Vault                                                                            12draft.doc        Redacted     Sensitive        law enforcement sensitive
                                                                                                                                                   Fw_ Adelanto
                                                                               Daniel A.                                                           Detention Facility
                                                                               Pomplun                                                             Medical Focus
GEO-Novoa_00036703                                                             <daniel.a.pomp                                                      Review - ERO-                   Redacted
to GEO-                           Email                           Enterprise   lun@ice.dhs.go Ruben Cortina;                                       IGSA-11-                        Deliberative
Novoa_00036704       Responsive   communication P      10/31/12   Vault        v>             Ruben Cortina                                        0003.msg             Redacted   Materials        Email contains information protected as deliberative material.
                                                                                                                                                                                   Redacted
                                                                                                                                                   AdelantoDetention               Deliberative
GEO-Novoa_00036705                                                                                                                                 FacilityFocusRevie              Materials; Law
to GEO-                                                           Enterprise                                                                       w10 24                          Enforcement      Draft document containing deliberative materials that are also
Novoa_00036718       Responsive   Document      A      10/31/12   Vault                                                                            12draft.doc        Redacted     Sensitive        law enforcement sensitive


                                                                               Daniel A.                                                           Adelanto Detention
                                                                               Pomplun                                                             Facility Medical
GEO-Novoa_00036719                                                             <daniel.a.pomp                James Black; Nika Verma; Matt Holm;   Focus Review -                  Redacted
to GEO-                           Email                           Enterprise   lun@ice.dhs.go                David A. Marin                        ERO-IGSA-11-                    Deliberative
Novoa_00036720       Responsive   communication P      10/31/12   Vault        v>             jhart@ci.adelanto.ca.us
                                                                                                             <david.a.marin@ice.dhs.gov>           0003.msg           Redacted     Materials        Email contains information protected as deliberative material.
                                                                                                                                                                                   Redacted
                                                                                                                                                   AdelantoDetention               Deliberative
GEO-Novoa_00036721                                                                                                                                 FacilityFocusRevie              Materials; Law
to GEO-                                                           Enterprise                                                                       w10 24                          Enforcement      Draft document containing deliberative materials that are also
Novoa_00036734       Responsive   Document      A      10/31/12   Vault                                                                            12draft.doc        Redacted     Sensitive        law enforcement sensitive




                                                                                                                       2 of 4
                                                     Case 5:17-cv-02514-JGB-SHKNovoa
                                                                                   Document           331-6 Filed 09/30/20 Page 4 of 5 Page ID
                                                                                     v. GEO Group, 5:17-cv-02514-JBG-SHKx
                                                                                                  #:6666
                                                                              GEO's Revised Privilege Log - Production Volume 14


                                                                                                                                                                                    Redacted
                                                                                                                                                                                    Deliberative
GEO-Novoa_00037129                                                                                                                                                                  Materials; Law
to GEO-                                   Email                                     Enterprise                                                       FW_ Remote                     Enforcement      Email contains information protected as deliberative and law
Novoa_00037131           Responsive       communication P                9/10/13    Vault        Amber Martin   Dianne Kaplan                        Posts.msg           Redacted   Sensitive        enforcement sensitive material.
                                                                                                                                                                                    Redacted
                                                                                                                                                                                    Deliberative
GEO-Novoa_00037132                                                                                                                                                                  Materials; Law   Document containing redlines protected as deliberative materials
to GEO-                                                                             Enterprise                                                       Part B-1, 300                  Enforcement      and facility layout information protected as law enforcement
Novoa_00037206           Responsive       Document        A              9/10/13    Vault                                                            Beds.pdf            Redacted   Sensitive        sensitive information
                                                                                                                                                                                    Redacted
                                                                                                                                                                                    Deliberative
GEO-Novoa_00037207                                                                                                                                                                  Materials; Law
to GEO-                                                                             Enterprise                                                       Response to                    Enforcement      Document containing deliberative materials that are also law
Novoa_00037211           Responsive       Document        A              9/10/13    Vault                                                            Remote Post.pdf     Redacted   Sensitive        enforcement sensitive
                                                                                                Kristina D.
                                                                                                Strottman     James Janecka;                         Contract Between               Redacted        Email communication between GEO employees and outside
                                          Email                                     Janecka_Jam <kstrottman@b Joanne         Susan E. Coleman        City of Adelanto               Attorney-Client counsel discussing litigation strategy regarding Martinez et al. v.
GEO-Novoa_00033896       Responsive       communication P                7/19/18    es          wslaw.com>    Crowder        <scoleman@bwslaw.com>   and ICE             Redacted   Privilege       The Geo Group .
                                                                                                                                                     00000000A8BDF
GEO-Novoa_00033722                                                                                                                                   A59F887474BB0D                 Redacted
to GEO-                                   Email                                     Janecka_Jam                                                      02C1DBA79CCAB                  Attorney-Client Email communications between GEO's internal counsel and the
Novoa_00033723           Responsive       communication P                6/13/18    es          Brian Johnson   James Janecka   Louis Carillo        04B72D00.msg   Redacted        Privilege       Adelanto warden discussing litigation strategy
GEO-Novoa_00037456                                                                                                                                                                  Redacted Law
to GEO-                                                                                                                                                                             Enforcement      Document contains information protected as law enforcement
Novoa_00037504           Responsive       Document        P                                                                                                              Redacted   Sensitive        sentitive
GEO-Novoa_00036203                                                                                                                                   Adelanto City of               Redacted Law
to GEO-                                                                             Enterprise                                                       IGCE Working 10-               Enforcement
Novoa_00036205           Responsive       Document        A              11/21/13   Vault                                                            31-2013.doc      Redacted      Sensitive        Documents with law enforcement sensitive information redacted
GEO-Novoa_00033823                                                                              Kyle Fouts    James Janecka                                                         Redacted Law
to GEO-                                   Email                                     Janecka_Jam <kfouts@geogr <jjanecka@geo                          Fwd: Staffing Plan             Enforcement
Novoa_00033826           Responsive       communication P                1/27/15    es          oup.com>      group.com>                             and Mod for 1940 Redacted      Sensitive        Email with law enforcement sensitive information redacted
                                                                                                 Daniel A.
                                                                                                 Pomplun
GEO-Novoa_00034628                                                                               <daniel.a.pomp                                                                     Redacted Law
to GEO-                                  Email                                                   lun@ice.dhs.go                                      Staffing Plan and              Enforcement
Novoa_00034629          Responsive       communication P                  1/27/15   Fouts_Kyle   v>             Kyle Fouts                           Mod for 1940        Redacted   Sensitive        Email with law enforcement sensitive information redacted
Documents where non-responsive, non-Adelanto facility information was reacted
                                                                                                                                                     Consolidated
                                                                                                                                                     Contract
GEO-Novoa_00036064                                                                                                                                   Compliance
to GEO-                                                                             Enterprise                                                       Monthly Rpt                    Non-Adelanto     Document contains information from non-Adelanto facilities not
Novoa_00036073           Responsive       Document        A              3/5/13     Vault                                                            February.pdf        Redacted   Facilities       responsive to the issues in this litigation
                                                                                                                                                     Consolidated
                                                                                                                                                     Contract
GEO-Novoa_00035943                                                                                                                                   Compliance
to GEO-                                                                             Enterprise                                                       Monthly Rpt                    Non-Adelanto     Document contains information from non-Adelanto facilities not
Novoa_00035952           Responsive       Document        A              3/1/13     Vault                                                            February.docx       Redacted   Facilities       responsive to the issues in this litigation
                                                                                                                                                     Consolidated
                                                                                                                                                     Contract
GEO-Novoa_00036076                                                                                                                                   Compliance
to GEO-                                                                             Enterprise                                                       Monthly Rpt                    Non-Adelanto     Document contains information from non-Adelanto facilities not
Novoa_00036085           Responsive       Document        A              3/5/13     Vault                                                            February.pdf        Redacted   Facilities       responsive to the issues in this litigation
                                                                                                                                                     Consolidated
                                                                                                                                                     Contract
GEO-Novoa_00036040                                                                                                                                   Compliance
to GEO-                                                                             Enterprise                                                       Monthly Rpt                    Non-Adelanto     Document contains information from non-Adelanto facilities not
Novoa_00036049           Responsive       Document        A              3/5/13     Vault                                                            February.pdf        Redacted   Facilities       responsive to the issues in this litigation
                                                                                                                                                     Consolidated
                                                                                                                                                     Contract
GEO-Novoa_00036052                                                                                                                                   Compliance
to GEO-                                                                             Enterprise                                                       Monthly Rpt                    Non-Adelanto     Document contains information from non-Adelanto facilities not
Novoa_00036061           Responsive       Document        A              3/5/13     Vault                                                            February.pdf        Redacted   Facilities       responsive to the issues in this litigation




                                                                                                                                        3 of 4
                            Case 5:17-cv-02514-JGB-SHKNovoa
                                                          Document           331-6 Filed 09/30/20 Page 5 of 5 Page ID
                                                            v. GEO Group, 5:17-cv-02514-JBG-SHKx
                                                                         #:6667
                                                     GEO's Revised Privilege Log - Production Volume 14



Key

Redacted at ICE's Request




                                                                       4 of 4
